

117 SRES 235 ATS: Designating May 15, 2021, as “National MPS Awareness Day”.
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 235IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Bennet (for himself and Mr. Graham) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating May 15, 2021, as National MPS Awareness Day.Whereas mucopolysaccharidosis (referred to in this preamble as MPS) are a group of genetically determined lysosomal storage diseases that render the human body incapable of producing certain enzymes needed to break down complex carbohydrates;Whereas MPS diseases cause complex carbohydrates to be stored in almost every cell in the body, which progressively leads to cellular damage;Whereas the cellular damage caused by MPS—(1)adversely affects the human body by damaging the heart, lungs, bones, central nervous system, and other internal organs; and(2)often results in intellectual disabilities, short stature, corneal damage, joint stiffness, loss of mobility, speech and hearing impairment, heart disease, hyperactivity, chronic respiratory problems, and, most painfully, a drastically shortened life span;Whereas symptoms of MPS are usually not apparent at birth;Whereas, without treatment, the life expectancy of an individual afflicted with MPS begins to decrease at a very early stage in the life of that individual;Whereas research has resulted in the development of limited treatments for some MPS diseases; Whereas, as of the date of adoption of this resolution, promising advancements in the pursuit of treatments for additional MPS diseases are underway;Whereas, despite the creation of new remedies, the blood-brain barrier continues to be a significant impediment to effectively treating the brain, which prevents the treatment of many of the symptoms of MPS;Whereas the quality of life of individuals afflicted with MPS and the treatments available to those individuals will be enhanced through the development of early detection and early intervention techniques;Whereas treatments for and research advancements relating to MPS are limited by a lack of awareness about MPS diseases;Whereas the lack of awareness about MPS diseases extends to individuals within the medical community;Whereas the cellular damage caused by MPS makes MPS a model for the study of many other degenerative genetic diseases; andWhereas the development of effective therapies and a potential cure for MPS diseases can be accomplished by increased awareness, research, data collection, and information distribution: Now, therefore, be it That the Senate—(1)designates May 15, 2021, as National MPS Awareness Day; and(2)supports the goals and ideals of National MPS Awareness Day.